Citation Nr: 1342190	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  08-26 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran does not have a current traumatic brain injury disability.  


CONCLUSION OF LAW

The criteria for service connection for traumatic brain injury are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in February 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for traumatic brain injury in March 2008 and January 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The January 2011 VA examination report is adequate as it contains a medical opinion based on a review of the relevant evidence, with a rationale for the opinion.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent for reference to traumatic brain injury or head injury, and the Veteran denied headaches and difficulty remembering in February 2004.  

Traumatic brain injury was diagnosed in December 2007.  In January 2008, the VA physician who diagnosed it indicated that the Veteran's psychiatric and neurologic illnesses are related to traumatic brain injury suffered in service.  

A VA traumatic brain injury examination was conducted in March 2008.  The examiner considered a December 2007 psychiatric evaluation report and attempted to examine the Veteran.  However, it was not possible from the evaluation to ascertain what part of the Veteran's impairment was related to the physical part of traumatic brain injury.  

On VA examination for traumatic brain injury in January 2011, the Veteran alleged that traumatic brain injury had its onset in November 2003.  He said he was riding in an unarmored Humvee as a gunner at that time when a bomb exploded in front of his vehicle, killing a soldier.  The vehicle flipped over onto its side and he was thrown from it.  He was wearing a helmet and the right side of his head struck the ground.  The examiner did independent research and found that the soldier which was killed was killed in another incident unrelated to an improvised explosive device as the Veteran claimed.  The examiner noted that there was no Purple Heart award of record, and that the service treatment records did not show the Veteran being evacuated for a concussion or a head injury.  Also, review of photographs in the Veteran's claims file did not reveal any signs of combat injuries or vehicles damaged in battle.  They were of the Veteran posing in front of a camera and of an installation and there was no sign of immediate danger or combat.  The Veteran claimed that since the event, he had been having problems with memory and headache.  He was taking up to 270 mg of morphine per day and lorazepam 1 mg 4 times daily, as well as fluoxetine 60 mg daily.  In his post-deployment health assessment, he had checked no for headaches and no for seeing anyone wounded, killed, or dead during his deployment.  He also checked no for engaging in direct combat where he discharged his weapon, and no for feeling that he was in great danger of being killed during deployment.  He also denied being in or entering or closely inspecting any destroyed military vehicles.  He signed this in February 2004, and his date of arrival in theatre had been in April 2003 with a February 2004 date of departure.  

The examiner noted that the Veteran had headaches, dizziness, impaired coordination, and moderate memory impairment, as well as cognitive and neurobehavioral symptoms.  Neurological evaluation found no evidence of autonomic nervous system impairment or cranial nerve dysfunction or other abnormalities.  He had a complaint of mild memory loss, but without objective evidence on testing.  His judgment was mildly impaired.  It was noted that an MRI of his brain in April 2008 was normal.  After considering all of this, the examiner's diagnosis was that the Veteran had no traumatic brain injury.  He opined that the Veteran was most likely suffering from schizoaffective disorder with some contribution from PTSD.  His cognition was most likely impaired by benzodiazepines and opiates.  His headaches were consistent with tension headaches and probably migraines.  

The examiner noted that earlier VA treatment records reporting traumatic brain injury did not reference the claims file and the lack of evidence of traumatic brain injury.  He noted the normal brain MRI from April 2008; that a January 2008 VA medical record for traumatic brain injury second level evaluation did not refer to any specific event causing the alleged traumatic brain injury; and that a February 2008 letter from the Veteran's VA physician did not reference the circumstances surrounding the alleged bombing and head injury or the post-deployment health assessment.  A January 2008 VA medical statement did not refer to any specific event or mechanism of traumatic brain injury, and it did not describe how the Veteran's psychiatric and neurologic illnesses were related to traumatic brain injury suffered in service.  The statement did not document review of service treatment records such as the post-deployment health assessment or a review of the DD Form 214 to note that there were discrepancies in the Veteran's accounts and what is actually on official record.  The reason the January 2011 VA examiner gave for his opinion that the Veteran does not have traumatic brain injury is that there were no service treatment records of treatment for the same, the Veteran's post-deployment health assessment mentioned no headache or direct combat with the enemy or seeing anyone killed or wounded, and his brain MRI did not reveal any structural abnormality or evidence of traumatic brain injury.  Also, the Veteran's accounts were inconsistent with official records.  

The examiner felt that what most likely occurred in the diagnosis of traumatic brain injury being rendered earlier is that the VA health care providers accepted the Veteran's statements of traumatic brain injury as truth, when they were not and may have been evidence of a delusional disorder, and when verification of the Veteran's statements by cross-referencing them with official records would have revealed major discrepancies.  The examiner noted that the Veteran may very well be suffering from delusions as he has been treated for schizoaffective disorder.  Also, the possibility of claiming traumatic brain injury for secondary gain existed, as the Veteran's family was apparently in financial hardship based on a review of correspondence and letters in the claims folder.  

Based on the evidence, the Board concludes that the Veteran does not currently have a traumatic brain injury disorder.  Based on a review of the service treatment records and other evidence from service, and the Veteran's accounts of how a traumatic brain injury occurred, it appears that there was no such traumatic brain injury in service.  The Veteran denied pertinent symptomatology post-deployment, and denied the types of events and scenarios that he later claimed caused traumatic brain injury and were associated with its occurrence.  Moreover, there is no MRI evidence of a traumatic brain injury, and the examiner in January 2011 has thoroughly explained how symptomatology related to medication and the Veteran's psychiatric disorder are likely causing his symptomatology.  

The earlier reports labeling the Veteran as having traumatic brain injury have been considered, but they are discounted as not having been based on a thorough review of the evidence, as was astutely noted by the VA examiner in 2011.  

As the preponderance of the evidence indicates that there is no current traumatic brain injury disorder present, the claim must be denied.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  


ORDER

Service connection for traumatic brain injury is not warranted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


